--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

BONDS.COM GROUP, INC. 8-K [bonds-8k_101012.htm]
 
Exhibit 10.6
 
EXECUTION VERSION

CONSULTING AGREEMENT
 
This is a CONSULTING AGREEMENT (this “Agreement”) dated as of August 1, 2012
(the “Effective Date”), between BONDS.COM GROUP, INC., a Delaware
corporation (the “Company”), and DAVID J. WEISBERGER (“Consultant”).
 
Consultant was formerly employed by the Company, and the Company and Consultant
have agreed to end their employment relationship pursuant to the terms and
subject to the conditions set forth in the Separation Agreement dated as of the
even date herewith (the “Separation Agreement”).  Additionally, the Company and
Consultant desire to enter into a consulting relationship pursuant to the terms
and subject to the conditions of this Agreement.
 
Accordingly, in consideration of the mutual promises set forth below, the
Company and Consultant agree as follows:
 
1.   Recitals.  The parties agree that the above Recitals are true and correct
and are incorporated into this Agreement by reference.
 
2.   Consulting Relationship.  During the Consulting Term of this Agreement,
Consultant will provide consulting services (the “Services”) to the Company as
described on Exhibit A attached to this Agreement.  Consultant shall use
Consultant’s best efforts to perform the Services such that the results are
reasonably satisfactory to the Company.  Consultant shall not be required to
report to the Company’s principal offices except when his Services under this
Agreement require his presence at the Company’s principal offices, as determined
in the reasonable discretion of the Company.
 
3.   Amendment to Options.  The Company and Consultant will enter into an
Amendment No. 1 to Notice of Stock Option Grant and Stock Option Agreement dated
as of the Effective Date with respect to (a) the Notice of Stock Option Grant
and a Stock Option Agreement dated as of February 2, 2011, between the Company
and Consultant, with an exercise price of $0.07 per share, and (b) the Notice of
Stock Option Grant and a Stock Option Agreement dated as of February 2, 2011,
between the Company and Consultant, with an exercise price of $0.105 per share,
a copy of which is attached hereto as Exhibit B and Exhibit C, respectively
(collectively, the “Option Amendments”).  Except for the Option Amendments,
Consultant acknowledges that he is not entitled to any compensation or other
benefit for his provision of the Services under this Agreement.
 
4.   Expenses.  The Company will reimburse Consultant for reasonable and
documented out-of-pocket expenses incurred in the performance of the Services,
but only to the extent pre-approved by the Company’s Chief Executive Officer
(“Chief Executive Officer”) and otherwise in accordance with the Company’s
reimbursement policies in place from time to time. 
 
5.   Term and Termination.  Consultant shall serve as a consultant to the
Company for a period (the “Consulting Term”) commencing on the Effective Date
and ending on July 31, 2013 (the “Termination Date”).  The parties may agree on
or before the expiration of the Consulting Term to renew the consulting
relationship; provided, however, that any such renewal shall not be deemed to
occur automatically and must be reduced to a written agreement signed by the
parties to be effective.   Notwithstanding anything in this Agreement to the
contrary, the Consulting Term shall terminate prior to the Termination Date as
follows: (i) immediately upon Consultant’s death, and (ii) on the date of
termination set forth in a written notice of termination delivered to Consultant
by the Company for any reason (whether for Cause or without Cause).
 
 
 

--------------------------------------------------------------------------------

 
6.   Effect of Termination.  Sections 7, and 9 through 27 will survive the
expiration or termination of this Agreement and remain in full force and effect,
and the termination of this Agreement will not relieve the parties of any
liability or obligation that accrued prior to such termination.  For the
avoidance of doubt, the terms and conditions set forth in the Option Amendments
shall survive any expiration or termination of this Agreement in accordance with
their terms, and no termination by the Company (whether with or without Cause)
under this Agreement shall affect Consultant’s rights under the Separation
Agreement.
 
7.   Independent Contractor.  Consultant’s relationship with the Company will be
that of an independent contractor and not that of an employee. Nothing in this
Agreement is intended or shall be construed to imply that Consultant is a
partner or joint venturer with, or an agent or employee of, the Company.
 
7.1           Consultant shall be solely responsible for determining the method,
details and means of performing the Services; provided, however, Consultant may
not employ or engage other persons to perform the Services required by this
Agreement without the prior written authorization of the Company.
 
7.2           Consultant has no authority to enter into contracts that bind the
Company or create obligations on the part of the Company without the prior
written authorization of the Company.
 
7.3           Consultant acknowledges and agrees that Consultant will not be
eligible for any Company employee benefits and, to the extent Consultant
otherwise would be eligible for any Company employee benefits but for the
express terms of this Agreement, Consultant hereby expressly declines to
participate in such Company employee benefits.
 
7.4           To the extent applicable, Consultant shall not be deemed to be
employed by the Company for purposes of any tax (including, without limitation,
income tax withholding and payroll taxes) or any state law with respect to
employment or compensation for employment and Consultant will file any and all
tax forms required of an independent contractor.  Consultant agrees to
indemnify, defend and hold the Company harmless from any liability for, or
assessment of, any claims or penalties with respect to any such taxes, including
any liability for, or assessment of, any income tax withholding or payroll taxes
imposed on the Company by the relevant taxing authorities with respect to any
compensation paid to Consultant.
 
8.   Supervision of Consultant’s Services.  All of the Services to be performed
by Consultant, including but not limited to, the Services, will be as agreed
between Consultant and the Chief Executive Officer.  Consultant will be required
to report to the Chief Executive Officer concerning the Services performed under
this Agreement.  The nature and frequency of these reports will be left to the
discretion of the Chief Executive Officer.
 
9.   Company Property.  All documents and other property that are in
Consultant’s possession as a result of Consultant’s work for the Company, or
that have come into Consultant’s possession pursuant to this Agreement (in both
cases, whether supplied by the Company or otherwise), including, without
limitation, products, data, materials, client information and/or other
information, and any copies thereof (collectively, the “Company Property”), will
be and remain the exclusive property of the Company.  Upon the termination of
this Agreement, or at such earlier time if requested by the Company, Consultant
will deliver promptly to the Company all of the Company Property.  The parties
acknowledge that Consultant is required to return Company Property no later than
seven (7) days after the Separation Date (as defined in the Separation
Agreement) under the terms of the Separation Agreement.  Nothing in this Section
9 shall be deemed to authorize Consultant to continue to possess any Company
Property, and Consultant will comply with Section 3 of the Separation Agreement
in all respects, except where the Company may give its prior written
authorization to permit Consultant to continue to possess certain Company
Property.
 
 
- 2 -

--------------------------------------------------------------------------------

 
10.   No Consulting or Other Services for Competitors. Consultant represents and
warrants that Consultant does not presently perform or intend to perform, during
the Consulting Term of this Agreement, consulting or other services for, or
engage in or intend to engage in an employment relationship with, companies
whose businesses or proposed businesses in any way involve products or services
which would be competitive with the Company’s products or services, or those
products or services proposed or in development by the Company during the
Consulting Term of this Agreement.
 
11.   Nondisclosure and Nonuse of Proprietary Information; Ownership of
Intellectual Property.
 
11.1           Consultant acknowledges that the continued success of the Company
and its Subsidiaries and Affiliates depends upon the use and protection of a
large body of Proprietary Information.  Consultant agrees that he shall not
disclose or use at any time, either during his engagement with the Company or
thereafter, any Proprietary Information of which Consultant is or becomes aware,
whether or not such information is developed by Consultant, except to the extent
that such disclosure or use is directly related to and required by Consultant’s
performance of duties assigned to Consultant by the Chief Executive Officer or
otherwise under this Agreement.  Consultant shall take all reasonable and
appropriate steps to safeguard Proprietary Information and to protect it against
disclosure, misuse, espionage, loss and theft.  The foregoing shall not,
however, prohibit disclosure by Consultant of Proprietary Information that has
been published in a form generally available to the public prior to the date
Consultant proposes to disclose such information.  Information shall not be
deemed to have been published merely because individual portions of the
information have been separately published, but only if all material features
comprising such information have been published in combination.  Consultant
agrees to deliver immediately to the Company at the termination or expiration of
his engagement for any reason, or at any other time the Company may request in
writing, all copies and embodiments, in whatever form, of memoranda, notes,
plans, records, reports and other documents (and copies thereof), relating to
the business of the Company or its Subsidiaries or Affiliates (including,
without limitation, all Proprietary Information or Intellectual Property) that
he may then possess or have under his control.
 
11.2           At all times during Consultant’s engagement and thereafter,
Consultant shall not use or disclose any confidential information or trade
secrets, if any, of any former employers or any other Person to whom Consultant
has an obligation of confidentiality, and shall not bring onto the premises of
the Company or its Subsidiaries or Affiliates any unpublished documents or any
property belonging to any former employer or any other person to whom Consultant
has an obligation of confidentiality unless consented to in writing by the
former employer or person.  Consultant shall use in the performance of his
duties only information that is (i) generally known and used by persons with
training and experience comparable to Consultant’s and that is (x) common
knowledge in the industry or (y) is otherwise legally in the public domain, (ii)
otherwise provided or developed by the Company or its Subsidiaries or Affiliates
or (iii) in the case of materials, property or information belonging to any
former employer or other person to whom Consultant has an obligation of
confidentiality, approved for such use in writing by such former employer or
person.  If at any time during this engagement with the Company or any
Subsidiary, Consultant believes he is being asked to engage in work that will,
or will be likely to, jeopardize any confidentiality or other obligations
Consultant may have to former employers, Consultant shall immediately advise the
Chief Executive Officer so that Consultant’s duties can be modified
appropriately.  Consultant represents and warrants to the Company that
Consultant took nothing with him which belonged to any former employer when
Consultant left his prior position and that Consultant has nothing that contains
any information which belongs to any former employer (except any Company
property which is to be returned pursuant to the terms of the Separation
Agreement).  If at any time Consultant discovers this is incorrect, Consultant
shall promptly return any such materials to Consultant’s former employer.  The
Company does not want any such materials, and Consultant shall not be permitted
to use or refer to any such materials in the performance of Consultant’s duties
hereunder.
 
 
- 3 -

--------------------------------------------------------------------------------

 
11.3           Consultant understands that the Company and its Subsidiaries and
Affiliates will receive from third parties confidential or proprietary
information (“Third-Party Information”) subject to a duty on the Company’s and
its Subsidiaries’ and Affiliates’ part to maintain the confidentiality of such
information and to use it only for certain limited purposes.  At all times
during Consultant’s engagement and thereafter, and without in any way limiting
the provisions of Section 11.1 above, Consultant will hold Third-Party
Information in the strictest confidence and will not disclose to anyone (other
than personnel of the Company or its Subsidiaries and Affiliates who need to
know such information in connection with their work for the Company or such
Subsidiaries and Affiliates) or use, except in connection with his work for the
Company or its Subsidiaries and Affiliates, Third-Party Information unless
expressly authorized by the Chief Executive Officer in writing.
 
11.4           In the event that Consultant during the term of his engagement by
the Company generates, authors, conceives, develops, acquires, makes, reduces to
practice or contributes to any discovery, formula, Trade Secret, invention,
innovation, improvement, development, method of doing business, process,
program, design, analysis, drawing, report, data, software, firmware, logo,
device, method, product or any similar or related information, any copyrightable
work or any Proprietary Information (collectively, “Intellectual Property”),
Consultant acknowledges that such Intellectual Property is and shall be the
exclusive property of the Company or one of its Subsidiaries.  Any copyrightable
work prepared in whole or in part by Consultant shall to be deemed “a work made
for hire” to the maximum extent permitted under Section 201(b) of the 1976
Copyright Act as amended, and the Company or one of its Subsidiaries shall own
all of the rights comprised in the copyright therein.  Without limiting the
foregoing, Consultant hereby assigns his entire right, title and interest in and
to all Intellectual Property to the Company and its Subsidiaries.  During and
after the term of Consultant’s engagement with the Company, Consultant shall
promptly and fully disclose all Intellectual Property to the Company and shall
cooperate with the Company and its Subsidiaries to establish, confirm and
protect the Company’s and its Subsidiaries’ interests in and rights and title to
such Intellectual Property (including, without limitation, providing reasonable
assistance in securing patent protection and copyright registrations and
executing all documents as reasonably requested by the Company, whether such
requests occur prior to or after expiration or termination of Consultant’s
engagement with the Company).
 
12.   Non-Compete; Non-Solicitation.  Consultant acknowledges that in the course
of Consultant’s engagement with the Company and its Subsidiaries, Consultant
has, and will continue to, become familiar with the Company’s and its
Subsidiaries’ trade secrets and with other Proprietary Information concerning
the Company and its Subsidiaries and that Consultant’s services have been and
will be of special, unique and extraordinary value to the Company and its
Subsidiaries.  Therefore, in further consideration of the compensation to be
paid to Consultant hereunder, Consultant agrees that, without limiting any other
obligation pursuant to this Agreement:
 
 
- 4 -

--------------------------------------------------------------------------------

 
12.1           At all times during Consultant’s engagement and for a period
thereafter of twelve (12) months (the “Protection Period”), Consultant shall not
directly or indirectly, either for Consultant or for any other Person, own any
interest in, manage, control, participate in, consult with, render services for,
or in any other manner engage in any business with any Person (including,
without limitation, any division, group or franchise of a larger organization)
that engages in the Business anywhere in North America or in any other country
in which the Company or any of its Subsidiaries engages in the Business.  For
purposes of this Agreement, the term “participate in” shall include, without
limitation, having any direct or indirect interest in any corporation,
partnership, joint venture or other entity, whether as a sole proprietor, owner,
stockholder, partner, joint venture, creditor or otherwise, or rendering any
direct or indirect service or assistance to any individual, corporation,
partnership, joint venture and other business entity (whether as a director,
officer, manager, supervisor, employee, agent, consultant or otherwise).  For
purposes of this Agreement, “Business” means, collectively, the electronic
trading of fixed income securities or any other businesses of the Company or any
of its Subsidiaries as such businesses exist at the date of expiration or
termination of this Agreement.  Nothing herein shall prohibit Consultant from
(i) owning not more than 2% of the outstanding stock of any class of a
corporation that is publicly traded, so long as Consultant has no active
participation in the business of such corporation, and (ii) trading or investing
in mortgage backed securities directly or as an employee or contractor of a
broker-dealer, investment advisor, investment company or private fund, including
where Consultant is using an electronic trading platform solely as a user or
trader and is not otherwise engaged in the Business.
 
12.2           At all times during Consultant’s engagement and during the
Protection Period, Consultant shall not directly or indirectly through another
Person (other than on behalf of the Company and its Subsidiaries) (i) induce or
attempt to induce any Consultant or officer or independent contractor of the
Company or any of its Subsidiaries to leave the employ of, or terminate its
affiliation with, the Company or such Subsidiary, or in any way interfere with
the relationship between the Company or any of its Subsidiaries and any such
Person, (ii) hire or seek any business affiliation with any Person who was an
employee or officer or independent contractor of the Company or any of its
Subsidiaries within one year after such Person ceased to be an officer or
Consultant of the Company or any of its Subsidiaries, or (iii) induce or attempt
to induce any customer, client, supplier, licensee, referral source or other
business relation of the Company or any of its Subsidiaries to cease doing
business with the Company or such Subsidiary or in any way interfere with the
relationship between any such customer, client, supplier, licensee, referral
source or business relation and the Company or any such Subsidiary (including,
without limitation, making any negative statements or communications concerning
the Company or its Subsidiaries).
 
12.3           Without limiting any other obligation of Consultant or the
Company pursuant to this Agreement, each of Consultant and the Company hereby
covenants and agrees that, except as may be required by applicable law, shall
not make any statement, written or verbal, in any forum or media, or take any
other action in disparagement of (i) in the case of Consultant, the Company or
its Subsidiaries or Affiliates or any of their respective past and present
investors, officers, directors or employees or their respective policies,
business practices, processes, operations, products or facilities or (ii) in the
case of the Company, Consultant, in either case, during Consultant’s employment
or any time thereafter.
 
 
- 5 -

--------------------------------------------------------------------------------

 
12.4           If, at the time of enforcement of Section 11 or this Section 12,
a court shall hold that the duration, scope or area restrictions stated herein
are unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.  Consultant acknowledges that the restrictions
contained in Section 11 and this Section 12 are reasonable and that he has
reviewed the provisions of this Agreement with his legal counsel.
 
12.5           Because Consultant’s services are unique and because Consultant
has access to Proprietary Information, the parties hereto agree that, in the
event of the breach or a threatened breach by Consultant of any of the
provisions of Section 11 or this Section 12, the Company and its Subsidiaries
would suffer irreparable harm and money damages would be an inadequate remedy
therefor, and in addition and supplementary to other rights and remedies
existing in its favor, the Company or any of its Subsidiaries shall be entitled
to specific performance and/or injunctive or other equitable relief from a court
of competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security and without proof of
monetary damages or an inadequate remedy at law).  In addition, in the event of
an alleged breach or violation by Consultant of this Section 12, (i) the
Protection Period shall be tolled until such breach or violation has been duly
cured, (ii) the Company and its Subsidiaries shall be entitled to recover from
Consultant all profit, remuneration or other consideration that Consultant gains
from breaching the covenant and damages that the Company suffers as a result of
the breach and (iii) reimbursement of all costs and expenses incurred by the
Company in enforcing those obligations or otherwise defending or prosecuting any
litigation arising out of Consultant’s obligations, including premiums for
bonds, fees for experts and investigators, and legal fees, costs and expenses
incurred before a lawsuit is filed and in trial, appellate, bankruptcy and
judgment-execution proceedings.
 
12.6           Consultant acknowledges that the provisions of Section 11 and
this Section 12 are in consideration of: (i) engagement with the Company, (ii)
the Option Amendments and (iii) additional good and valuable consideration as
set forth in this Agreement.  In addition, Consultant agrees and acknowledges
that the restrictions contained in Section 11 and this Section 12 do not
preclude Consultant from earning a livelihood, nor do they unreasonably impose
limitations on Consultant’s ability to earn a living.  In addition, Consultant
acknowledges (x) that the business of the Company and its Subsidiaries will be
conducted throughout North America and other jurisdictions where the Company and
its Subsidiaries conduct business, and (y) notwithstanding the state of
organization or principal office of the Company or any of its Subsidiaries or
facilities, or any of their respective executives or Consultants (including
Consultant), it is expected that the Company and its Subsidiaries will have
business activities and have valuable business relationships within its industry
throughout North America and other jurisdictions where the Company and its
Subsidiaries conduct business.  Consultant agrees and acknowledges that the
potential harm to the Company and its Subsidiaries of the non-enforcement of any
provision of Section 11 and this Section 12 outweighs any potential harm to
Consultant of its enforcement by injunction or otherwise.  Consultant
acknowledges that he has carefully read this Agreement and consulted with legal
counsel of Consultant’s choosing regarding its contents, has given careful
consideration to the restraints imposed upon Consultant by this Agreement and is
in full accord as to their necessity for the reasonable and proper protection of
confidential and proprietary information of the Company and its Subsidiaries now
existing or to be developed in the future.  Consultant expressly acknowledges
and agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area.
 
 
- 6 -

--------------------------------------------------------------------------------

 
13.   Consultant’s Representations.  Consultant hereby represents and warrants
to the Company that (a) the execution, delivery and performance of this
Agreement by Consultant do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Consultant is a party or by which Consultant is bound, (b)
Consultant is not a party to or bound by any employment agreement, non-compete
agreement or confidentiality agreement with any other person or entity and (c)
upon the execution and delivery of this Agreement by the Company, this Agreement
shall be the valid and binding obligation of Consultant, enforceable in
accordance with its terms.  Consultant hereby acknowledges and represents that
Consultant has consulted with independent legal counsel regarding Consultant’s
rights and obligations under this Agreement and that Consultant fully
understands the terms and conditions contained herein.
 
14.   Notices.  Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
 

 
Notices to the Company:
 
Bonds.com Group, Inc.
1500 Broadway, 31st Floor
New York, NY 10036
Attention: Chief Executive Officer
 
 
Notices to Consultant:
 
To Consultant’s last known address on the Company’s records or to such other
name or address as any designated recipient shall specify by notice to the other
designated recipients in the manner specified in this Agreement.
 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.
 
15.   Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Consultant, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement shall affect
the validity, binding effect or enforceability of this Agreement or be deemed to
be an implied waiver of any provision of this Agreement.
 
16.   Consent to Jurisdiction.  EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE STATE AND FEDERAL COURTS HAVING JURISDICTION OVER NEW YORK,
NEW YORK AND THAT SUCH COURTS SHALL BE THE EXCLUSIVE JURISDICTION AND VENUE FOR
THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS
AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY.  EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE
ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION,
SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO
JURISDICTION IN THIS SECTION 16.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF SUCH COURTS’ JURISDICTION
AND VENUE FOR ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY
RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND HEREBY
AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
 
- 7 -

--------------------------------------------------------------------------------

 
17.   Waiver of Jury Trial.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY
TO CONSULT WITH THEIR COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES, TO THE
MAXIMUM EXTENT ALLOWED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR
THE MATTERS CONTEMPLATED HEREBY.
 
18.   Choice of Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.
 
19.   Entire Agreement.  This Agreement and the Separation Agreement (and in
each case, any agreement or document expressly referenced therein) represents
the entire agreement of the parties with respect to the subject matters
addressed herein and may not be modified or amended except upon a written
agreement signed by both parties.
 
20.   No Fraud.  The parties agree that no inducements, statements or
representations have been made that are not set forth in this Agreement and that
they did not rely on any inducements, statements or representations not set
forth herein.
 
21.   Severability.  Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
 
22.   No Strict Construction.  The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
 
23.   Counterparts.  This Agreement may be executed in separate counterparts
(including by means of facsimile and electronic transmission in portable
document format (pdf)), each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.
 
24.   Successors and Assigns.  This Agreement is intended to bind and inure to
the benefit of and be enforceable by Consultant, the Company and their
respective heirs, successors and assigns, except that Consultant may not assign
his rights or delegate his duties or obligations hereunder without the prior
written consent of the Company.
 
 
- 8 -

--------------------------------------------------------------------------------

 
25.   Titles and Headings.  The titles and headings of the various sections of
this Agreement are intended solely for convenience of reference and are not
intended to explain, modify or place any interpretation upon any of the
provisions of this Agreement.
 
26.   Legal Fees and Costs.  In any litigation that arises from this Agreement,
the prevailing party (or parties) may recover his or its legal fees and costs
from the non-prevailing party (or parties).


27.   Definitions.  For purposes of this Agreement, the following terms shall
have the meanings set forth below:


“Affiliate” means, with respect to the Company and its Subsidiaries, any other
Person controlling, controlled by or under common control with the Company or
any of its Subsidiaries and, in the case of a Person which is a partnership, any
partner of the Person.


“Cause” means with respect to Consultant one or more of the following: (i) the
conviction of a felony or plea of nolo contendere or guilty to a felony or
Consultant engages in serious misconduct, (ii) willful misconduct or gross
negligence in connection with his engagement which is intended to result or does
result in a material adverse effect on the Company or any of its Subsidiaries,
(iii) any willful act or omission aiding or abetting a competitor of the Company
or any of its Subsidiaries to the material disadvantage or detriment of the
Company or any of its Subsidiaries, or (iv) a material breach of any of
Consultant’s obligations under this Agreement, provided, however, with respect
to clause (iv), the Company will give written notice to Consultant describing
the event or events constituting such material breach and, if such events are
capable of being cured, such events must not be cured by Consultant to the
Company’s reasonable satisfaction within five (5) calendar days after
Consultant’s receipt of such notice.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.


“Proprietary Information” means all information of a confidential or proprietary
nature (whether or not specifically labeled or identified as “confidential” and
now existing or to be developed in the future during the term of this
Agreement), in any form or medium, that relates to or results from the business,
historical or projected financial results, products, services or research or
development of the Company or any of its Subsidiaries or Affiliates or their
respective suppliers, distributors, customers, independent contractors or other
business relations.  Proprietary Information will be interpreted as broadly as
possible to include all information of any sort (whether merely remembered or
embodied in a tangible or intangible form) that is (I) related to the Company’s
or its Subsidiaries’ or Affiliates’ (including their predecessors’ prior to
being acquired by the Company) current or potential business and (II) is not
generally or publicly known.  Proprietary Information includes, but is not
limited to, the following: (i) internal business information (including
historical and projected financial information and budgets and information
relating to strategic and staffing plans and practices, including plans
regarding planned and potential sales, financial and business plans, training,
marketing, promotional and sales plans and practices, cost, rate and pricing
structures and prices and terms, risk management practices, negotiation
strategies and practices, accounting and business methods, acquisition
opportunities, development, transition and transformation plans, locations of
sales representatives, customer service, integration processes and requirements
and costs of providing service, support and equipment); (ii) identities of,
individual requirements of, specific contractual arrangements with, and
information about, the Company’s or any of its Subsidiaries’ current, former or
prospective employees (including personnel files and other information),
suppliers, distributors, customers, independent contractors or other business
relations and their confidential information; (iii) Trade Secrets, technology,
know-how, compilations of data and analyses, techniques, systems, formulae,
research, records, reports, manuals, flow charts, documentation, models, data
and data bases relating thereto; (iv) computer software, including operating
systems, applications and program listings; (v) inventions, innovations, ideas,
devices, improvements, developments, methods, processes, designs, analyses,
drawings, photographs, reports and all similar or related information (whether
or not patentable and whether or not reduced to practice); (vi) copyrightable
works, (vii) intellectual property of every kind and description, and (viii) all
similar and related information in whatever form.
 
 
- 9 -

--------------------------------------------------------------------------------

 
“Subsidiary” or “Subsidiaries” means any Person of which (i) if a corporation, a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers, or trustees thereof is at the time owned or controlled, directly or
indirectly, by the Company or one or more of the other Subsidiaries of the
Company or a combination thereof or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by the Company or one or more
Subsidiaries of the Company or a combination thereof and for this purpose a
Person or Persons owns a majority ownership interest in such a business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of such business entity’s gains or losses or shall be or control any
managing director or general partner of such business entity (other than a
corporation).  For the purposes hereof, the term Subsidiary shall include all
Subsidiaries of such Subsidiary.


“Trade Secrets” means the Company’s and its Subsidiaries’ trade secrets and
other Proprietary Information (as defined above) that the Company and/or its
Subsidiaries has made reasonable efforts to keep confidential and that derive
independent economic value, actual or potential, from not being generally known
to the public or to other persons who can obtain economic value from its
disclosure or use.
 
[Signature Page Follows]

 
- 10 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Consultant have executed this Agreement as
of the date first above written.
 

   
BONDS.COM GROUP, INC.
         
By:
/s/ John Ryan
   
Name:
John Ryan    
Title:
Chief Financial Officer                               /s/ David J. Weisberger  
    DAVID J. WEISBERGER


 
[SIGNATURE PAGE TO SEPARATION AGREEMENT]
 
 
 - 11 -

--------------------------------------------------------------------------------